Citation Nr: 0935966	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  

This appeal arises from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which reopened the Veteran's claims for 
service connection for peripheral neuropathy of the lower 
extremities and glaucoma, and denied service connection for 
those disorders and post-traumatic stress disorder (PTSD).  

The claims for service connection for peripheral neuropathy 
of the lower extremities and glaucoma were previously denied 
by the RO in a March 2004 rating decision.  The Veteran did 
not appeal those denials.  In Barnett v. Brown, 8 Vet. App. 1 
(1995) the United States Court of Appeals for Veterans Claims 
(Court) instructed that the Board of Veterans' Appeals 
(Board) must initially address the issue of whether or not 
new and material evidence has been submitted to reopen a 
claim in cases where there is a prior final decision.  See 
also McGinnis v. Brown, 4 Vet. App. 239 (1993).  

The RO in a July 2007 rating decision granted service 
connection for PTSD.  That has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In addition, at his hearing before the undersigned Veterans 
Law Judge in May 2009 the Veteran acknowledged that service 
connection had been granted for hypertensive heart disease, 
rendering his claim for service connection for hypertension 
moot.  The Veteran then withdrew his claim for service 
connection for hypertension.  (T-2).  

Consequently, the only issues currently for appellate review 
are those set out on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his 2009 hearing, the Veteran testified that his more 
recent VA treatment records would support his contentions.  
The VA treatment records that are associated with the claims 
file are not dated after 2007.  Given the Veteran's sworn 
testimony, an attempt should be made to obtain his most 
current records of VA treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain copies of pertinent 
VA treatment records relating to 
peripheral neuropathy and eye 
disabilities dated since January 2007, 
from the VA Medical Center in Houston.  

2.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


